DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/22/2022 has been entered.

Response to Amendment / Arguments
The response, filed 07/22/2022, has been entered. Claim 11 is cancelled. Claims 1-10 and 12-22 are pending, with claims 6-7, 9, 13, 16-17, and 19 being withdrawn from consideration (although these claims are rejoined below). Applicant’s arguments have been fully considered and are persuasive. As claimed, the looped wires, the opening/port, and the spatial relationship of the substrate, sensor die, looped wires, liquid, and port/opening overcome the previous rejection (e.g. previous claim 11) over Balasubramanian, Vummidi, and Hirata. Specifically, the “looped wires” of Hirata (FIG. 3) hang down from the substrate and are used to detect liquid level within a tank. Thus, it would not be obvious to use the looped wires of Hirata, in combination with Balasubramanian and Vummidi, to arrive at the invention of instant claims 1 and 14 (e.g. instant FIG. 2B).
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Provisional Application No. 62/702,861, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. There appears to be inadequate support in the prior-filed application for claims 1-10 and 12-22 (i.e. independent claims 1 and 14 - plurality of looped wires at different heights). 
Accordingly, claims 1-10 and 12-22 are not entitled to the benefit of the prior application.

Election/Restrictions
Claims 1 and 14 are allowable. Claims 6-7, 9, 13, 16-17, and 19, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions Group A i-iv, Group B i-ii, and Group C i-ii, as set forth in the Office action mailed on 08/27/2021, is hereby withdrawn and claims 6-7, 9, 13, 16-17, and 19 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-10 and 12-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: The prior art, alone or in combination, fails to anticipate or render obvious a device comprising: a liquid detection unit stacked on the sensor die, and a housing unit, wherein the housing unit and the substrate are configured to house the sensor die, the liquid detection unit comprising at least two looped wires at different heights, and the electrical coupling, and wherein the housing unit comprises a port with an opening that exposes the sensor die to an environment external to the housing unit, wherein the port is positioned on a side of the housing unit that is different from a side of the housing unit that the substrate is positioned on, and wherein the liquid detection unit is configured to detect presence of a liquid within an interior environment of the housing unit when the liquid detection unit becomes in direct contact with the liquid, in conjunction with the remaining claim limitations.
Regarding claims 2-10 and 12-13: These claims are allowable due to at least their dependency on claim 1.
Regarding claim 14: The prior art, alone or in combination, fails to anticipate or render obvious a device comprising: a sensor die comprising a heating element; a liquid detection unit stacked on the sensor die, and a housing unit comprising a port with an opening that exposes the sensor die to an environment external to the housing unit, wherein the housing unit and the substrate are configured to house the sensor die and the liquid detection unit comprising at least two looped wires at different heights, wherein the port is positioned on a side of the housing unit that is different from a side of the housing unit that the substrate is positioned on, and wherein the liquid detection unit is configured to detect presence of a liquid within an interior environment of the housing unit when the liquid detection unit becomes in direct contact with the liquid, in conjunction with the remaining limitations.
Regarding claims 15-22: These claims are allowable due to at least their dependency on claim 14.
     The examiner notes that the closest prior art found during the updated search is Han et al. (US 20210072176 A1 - e.g. FIGS. 6, 11, and 15); however, even considering the above comments regarding the instant priority date, the effective filing date of Han is after the effective filing date of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428.  The examiner can normally be reached on 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856